Ness, Justice
(dissenting):
I would reverse.
At the preliminary hearing, Officer Michell testified unequivocally he never saw the appellant at the scene of the alleged buy; at trial, Michell testified he did see the appellant. Based on this and other discrepancies in Michell’s testimony, appellant moved to have Michell declared a hostile witness. The trial judge denied the motion on the ground appellant’s counsel had not interviewed Michell since the preliminary hearing and was thus estopped to show surprise.
We have never required counsel to interview a witness prior to trial to confirm the witness will testify consistently with previous sworn testimony. Accordingly, I would hold the trial court improperly denied the motion, reverse and remand for a new trial.
Harwell, J., concurs.